Exhibit 10.1

 

TERMS AND CONDITIONS

 

A.  Definitions

 

“Company” means AECOM Technology Corporation.  “Consultant” means Francis S. Y.
Bong.

 

I.  Engagement of Consultant

 

1.01                           Term.  The Company engages Consultant as the
Company’s consultant to provide professional services as determined by the
Company for a term commencing April 1, 2011, and terminating March 31, 2012,
unless terminated earlier by either party upon 30 days written notice to the
other party or extended by both parties.  These terms and conditions may be
extended on an annual basis upon the mutual written agreement of the parties. 
The terms, schedule, services, and fee may be modified by mutual written
agreement.  For the avoidance of doubt, the parties acknowledge that Consultant
has retired as an employee of the Company effective March 31, 2011.  The Company
and Consultant agree that neither party anticipates that Consultant will resume
full-time employment with the Company in the future.

 

1.02                           Work Schedule.  Consultant will perform services
for specific activities as requested by John M. Dionisio, the President and
Chief Executive Officer of the Company, or his designee, as mutually agreed upon
in writing.  The initial authorized activities are as set forth in Schedule A
hereto.  Consultant’s time rendering those services is not expected to exceed
twenty (20) hours per week.  Consultant shall comply fully with all policies of
the Company, including insider trading, travel and the Company’s Code of
Conduct.

 

1.03                           Consultant’s Fee.  For services hereunder, the
Company shall pay to Consultant a monthly or hourly fee to be determined.  All
approved and reasonable expenses, including travel expenses, incurred in
performing the requested services for the Company will be reimbursed to
Consultant.  Consultant shall submit a detailed expense report at the end of
each month.

 

1.04                           Status.  Consultant shall not be deemed an
employee of the Company but, rather, an independent contractor.  Consultant may
not bind or make any commitment on behalf of the Company and shall make such
consulting status clear to any third parties with whom Consultant deals with in
providing services to the Company.  The Company shall not be responsible for
payment of any taxes on behalf of Consultant.  As long as Consultant is a member
of the Board of Directors of the Company, Consultant shall be entitled to
continued equity accrual under the Company’s 2006 Stock Incentive Plan with
respect to awards, including Performance Earnings Program units, restricted
stock units and stock options, made prior to Consultant’s retirement as an
employee of the Company.  Consultant shall not be treated as an employee with
respect to the services performed hereunder.  Consultant acknowledges that
Consultant understands that

 

1

--------------------------------------------------------------------------------


 

Consultant is solely responsible for paying all taxes imposed on Consultant by
reason of any compensation, benefits or other amounts payable hereunder.

 

1.05                           Conflict of Interest.  Consultant agrees, as a
material term of these terms and conditions, not to act as a consultant to,
provide services to, or become an employee of, consultant to or otherwise be
affiliated with any company listed in the ENR Top 25, or other companies that
are in direct competition with the Company or as the Company may otherwise
advise Consultant in writing, without the prior written approval of John M.
Dionisio.

 

1.06                           Lobbyist.  Consultant is not a
registered/certified lobbyist in any jurisdiction, nor is Consultant required to
register as a lobbyist.  Consultant shall promptly notify the Company if
Consultant subsequently registers as a lobbyist in any jurisdiction.

 

1.07                           Confidentiality.  Consultant agrees that
Consultant will not, during term of these terms and conditions or subsequent to
the expiration thereof, disclose to any third party any confidential or
proprietary information which Consultant acquires from or about the Company (or
any of its affiliates) or Company’s plans and operations, as a result of the
confidential relationship created herein or is otherwise aware of, and
Consultant shall not use for Consultant’s own benefit any of such information
and shall use any such information solely for purposes of providing services
under these terms and conditions to the Company.

 

1.08                           Separation of Duties.  Consultant also will serve
as a member of the Board of Directors of the Company.  Consultant and the
Company acknowledge that the services provided and all remuneration received by
Consultant pursuant to these terms and conditions shall be separate and distinct
from any services provided and remuneration received by Consultant as a member
of the Board of Directors of the Company.

 

II. Compliance with Applicable Law and Business Standards

 

2.01                           Laws, Regulations, Code of Business Practices. 
In performing Consultant’s responsibilities under these terms and conditions,
Consultant represents and warrants to the Company that:

 

(a)                                  Consultant is aware of the substance of the
United States Foreign Corrupt Practices Act of 1976 and agrees that no action
will be undertaken in violation of it.

 

(b)                                 Consultant will not contravene or otherwise
violate any law, regulation or administration decree of the United States of
America or its individual jurisdictions or any foreign country unless compliance
would violate the laws of the United States of America.

 

2

--------------------------------------------------------------------------------


 

2.02                           Payments to Others.  Consultant represents and
warrants that no part of any consulting fee or other payment received from the
Company will be offered or promised to, shared with or paid to, directly or
indirectly, any official, employee or agent of any government, government agency
or government-controlled corporation, or to any political party of candidate for
public office, or to any client or any officer, employee, agent or owner of any
client.

 

2.03                           Payment to Company Employees, et al.  Consultant
represents and warrants that no part of any consulting fee or other payment
received from the Company will be offered or promised to, shared with or paid
to, directly or indirectly, any director, officer, employee or agent of the
Company of any of its parent or affiliated companies.

 

2.04                           Payments in Violation of Law.  Consultant
represents and warrants that no part of any consulting fee or other payment
received from the Company will be made, offered or promised for any purpose that
is in violation of any United States law or the laws of any foreign countries.

 

2.05                           Payments of Violation of Tax or Foreign Exchange
Laws.  Consultant shall not request, and the Company shall not make, any
payments to Consultant in a manner that violates the tax or foreign exchange
laws of the United States or any foreign countries.

 

2.06                           Books and Records.  Consultant represents and
warrants that no false or artificial entries that in any way relate to the
consulting services or any consulting fee or other payment received from the
Company shall be made on the books or the records of the Consultant, and no
employee or affiliate of Consultant shall engage in any activity that results in
such prohibited acts.

 

2.07                           Conflicting Duties.  Consultant represents and
warrants that Consultant is not an official or employee of any government or any
political party and is not a candidate for a political office or subject to any
duty to any governmental agency or any other person or entity that is in
conflict with, or that would prevent Consultant from performing Consultant’s
responsibilities hereunder.

 

2.08                           Termination.  The event of a breach by Consultant
of any of the provisions of this Article II, Section 1.05, Section 1.07 or any
other material provision of these terms and conditions shall give the Company
the right to immediately terminate these terms and conditions and these terms
and conditions will automatically terminate, without any notice from or action
by the Company, if Consultant becomes an employee or an official of any
government or any political party or becomes a candidate for political office.

 

3

--------------------------------------------------------------------------------


 

III. Miscellaneous Provisions

 

3.01                           Amendment.  These terms and conditions may be
amended, modified or altered only by a writing executed by the Company, acting
by a duly authorized officer, and by Consultant.

 

3.02                           Entire Agreement.  This document sets forth the
entire agreement between Consultant and the Company and replaces and supersedes
all other agreements of any kind in relation to any services to the Company.  If
all or part of any provision set forth in these terms and conditions is invalid
or unenforceable under any law, the provision will be modified so that remainder
will be enforceable.

 

3.03                           Law Governing.  These terms and conditions shall
be governed by and interpreted under the laws of the State of California, United
States of America.

 

[Signature page follows]

 

4

--------------------------------------------------------------------------------


 

AGREED AND ACCEPTED:

 

 

COMPANY: AECOM Technology Corporation

 

 

 

 

 

By:

/s/ John M. Dionisio

 

Date: February 8, 2011

Name:

John M. Dionisio

 

Title:

President and Chief Executive Officer

 

 

 

 

 

CONSULTANT: Francis Y. S. Bong

 

 

 

 

 

By:

/s/ Francis Y. S. Bong

 

Date: February 8, 2011

Name:

Francis Y. S. Bong

 

 

5

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Authorized Activities

 

Services to be determined upon request of AECOM President and Chief Executive
Officer.

 

--------------------------------------------------------------------------------